Citation Nr: 1218716	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a condition of the lungs and breathing, other than calcification of the lungs. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982. 


This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for entitlement to service connection for calcification of the lungs. 

In an April 2009 decision the Board denied the Veteran's claim for entitlement to service connection for calcification of the lungs.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 memorandum decision, the Court affirmed that part of the Board's April 2009 decision denying entitlement to service connection for calcification of the lungs, and set aside that part of the Board's decision implicitly denying entitlement to service connection for other problems with the Veteran's lungs and breathing and remanded the matter to the Board for further proceedings consistent with the memorandum decision.  The issue as listed on the cover page has been recharacterized in light of the Court's memorandum decision.

The Board notes that a Central Office hearing was scheduled for October 3, 2011; however, in August 2011, the appellant, through her representative, submitted a statement indicating that she wished to withdraw her hearing request. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to readjudicating the Veteran's claim for entitlement to service connection for a condition of the lungs and breathing, other than calcification of the lungs.


The service treatment records show that the Veteran was afforded a chest X-ray in May 1979.  The clinical history noted that she was asymptomatic, but that a calcification in the left lung field had been noted, as had a calcified hilar node.  Following the chest X-ray, the impression was probable old granuloma, but that other etiologies could not be ruled out.  Subsequent chest X-rays in service were essentially unchanged.  When she was seen for follow-up in December 1979, it was noted that the Veteran was asymptomatic.  On a report of medical history in March 1982, the Veteran denied shortness of breath, pain or pressure in the chest and a chronic cough.  The lungs and chest were evaluated as normal on the separation examination in March 1982.  A chest X-ray was questionable.  It was noted that the Veteran was referred to the VA for X-rays. 

On VA respiratory examination in April 2007, the Veteran asserted that she performed briefings for fighter pilots during service.  She claims that she was in a locked hangar and that she worked with machines that leaked ammonia-smelling gas.  She reported she had nausea from the smell.  She asserted that she was exposed to the fumes for almost the entire working day.  The VA examination revealed that the Veteran was in no acute distress and sitting comfortably, had no accessory muscle use, and was able to speak in full sentences.  Her lungs were clear to auscultation bilaterally without wheezes, rales, or rhonchi.  Pulmonary function tests were conducted and were considered normal.

A chest X-ray revealed small calcific densities in the left suprahilar area, and that they might represent calcified lymph nodes.  The primary diagnostic code provided on the report of the chest X-ray was "MAJOR ABNORMAILTY, ATTENTION, ALERT*."  Following the examination, the diagnosis was dyspnea.  The examiner commented that no pulmonary condition was identified at that time, and that no specific pulmonary cause of the dyspnea was determined.  The examiner also remarked that the Veteran was advised to follow up with her primary care physician with regards to her dyspnea and her suprahilar calcification on chest X-ray.

In the August 2010 memorandum decision, the Court affirmed the denial of service connection for lung calcification in the April 2009 Board decision.  However, the Court determined that the Board failed to recognize that the Veteran's claim for VA benefits reasonably and sympathetically could be read to include a claim for benefits for problems with her lungs and breathing.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

On the April 2007 VA examination, the Veteran complained of becoming short of breath going up stairs and with exercising, but was able to do Pilates for 35-40 minutes without difficulty.  The Court noted that the April 2007 VA examination report reflected that the Veteran was diagnosed with dyspnea, but the examiner did not review the claims file and offered no opinion as to the cause of the Veteran's diagnosed dyspnea, and the Veteran was advised to follow-up with her doctor with regard to her dyspnea.  Additionally, the Court observed that the radiology report ordered by the VA examiner on the same day of the examination recommended previous chest X-rays be compared and states: "MAJOR ABNORMAILTY, ATTENTION, ALERT*."  The Court determined that in the context of the required sympathetic reading of the Veteran's claim to be one for benefits for, inter alia, shortness of breath, the Board should have sought further information regarding the etiology of the Veteran's dyspnea or explained why such information was not needed.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In light of the above, the Board finds that the Veteran should be scheduled for a VA respiratory examination by a physician to determine the current nature of any condition of the lungs and breathing, other than calcification of the lungs, and to obtain an opinion as to whether any diagnosed disorder is related to active service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated her for lung and breathing problems/shortness of breath since service.  After securing the necessary release, the RO should request any relevant records identified by the Veteran.  If any requested records cannot be obtained, the Veteran and her representative should be notified of such. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA respiratory examination to determine the nature of any current condition of the lungs and breathing, other than calcification of the lungs, to include dyspnea, and to provide an opinion as to its possible relationship to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran have any diagnosed lung or breathing disability, other than calcification of the lungs?  
(b) Is the dyspnea listed as a diagnosis on the April 2007 VA examination, an actual diagnosed disability in and of itself, or is it merely a symptom?  If it is a symptom, please indicate the underlying disability, if any, it is associated with.  
(c) The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current diagnosed lung and/or breathing disability (other than calcification of the lungs) arose during service or is otherwise related to the Veteran's active military service, to her reported history of exposure to fumes in hangars during service.  
(d) The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  In rendering the requested opinions, the examiner should compare the Veteran's current chest X-ray findings with her previous chest radiographs and discuss these reports.    

3.  Following the completion of the above, the RO should review the evidence and determine whether the Veteran's claim for a condition of the lungs and breathing, other than calcification of the lungs, may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


